Citation Nr: 9926504	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of hepatitis, currently evaluated as 30 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision dated in August 1973 which assigned a 
noncompensable evaluation for the residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The appellant's spouse.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1973.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
a hearing held before the undersigned in August 1998, it was 
contended that the August 1973 rating decision, which awarded 
the veteran a noncompensable evaluation, was incorrect.  In 
November 1998, the undersigned received a request from the 
veteran to correct the transcript of August 1998.  The Board 
reviewed this request and the motion was allowed under 
38 C.F.R. § 20.716 (1998).  

In December 1998, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
the issue of entitlement to an earlier effective date for a 
compensable evaluation for the residuals of hepatitis was, in 
actuality, a claim of clear and unmistakable error under 
38 C.F.R. § 3.105(a) (1998) on the prior, unappealed August 
1973 rating decision.  This issue was remanded to the RO to 
consider this issue and provide the veteran and his 
representative with the pertinent regulations.

For reasons that will become clear below, the claim of 
entitlement to an increased evaluation for the residuals of 
hepatitis, currently evaluated as 30 percent disabling, will 
be the subject of the REMAND section of this decision.





FINDINGS OF FACT

1.  An August 1973 RO rating decision granted service 
connection for hepatitis, assigning a noncompensable 
evaluation from June 9, 1973.  

2.  The August 1973 RO rating decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The RO rating decision of August 1973 did not contain clear 
and unmistakable error.   38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1973, the RO rating decision granted service 
connection for hepatitis, assigning a noncompensable 
evaluation from June 9, 1973.  This rating decision was based 
on an August 1973 VA examination.  During this evaluation, 
the veteran noted no symptoms.  Diagnosis was no clinical 
evidence of hepatitis, mild liver dysfunction indicated by 
mild elevation of SGOT.  The laboratory test results showed 
SGOT was 80 mU./ml whereas the normal range ended at 50 
mU./ml.  

At a hearing held before the undersigned in August 1998, it 
was contended that the August 1973 rating decision, which 
awarded the veteran a noncompensable evaluation, was 
incorrect.  The veteran and his spouse cited to medical 
studies they contended indicated that the condition was 
symptomatic in 1973.  The veteran also testified as to the 
nature and extent of his disability in 1973. 

As noted by the Board in December 1998, under 38 C.F.R. 
§ 3.105(a), a prior decision must be reversed or amended 
where evidence establishes "clear and unmistakable error."  
For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the VA examination of August 1973 provides a 
reasonable basis for the RO's conclusion in 1973 that the 
veteran's condition was noncompensable.  At this time, the 
veteran noted no symptoms.  Even if this report were 
incorrect (which is not at all clear based on a review of the 
evidence as a whole), it still provided the RO with a basis 
in August 1973 to find that the veteran's condition warranted 
a noncompensable disability evaluation.  The schedular 
criteria stated that a noncompensable evaluation was provided 
for healed, nonsymptomatic hepatitis.  A ten percent rating 
required demonstrable liver damage with mild gastrointestinal 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7345 (1972, 
1973).  Regarding the veteran's testimony and other evidence 
cited by the veteran's spouse, it is important to again note 
that a finding of CUE must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Further, the error must be "undebatable."  No 
such error exists in this case.  While the veteran has cited 
to a liver biopsy and other tests performed prior to the 
August 1973 rating decision, this evidence, or any other 
evidence existing at that time, does not provide a basis to 
conclude that the VA rating determination was undebatably 
wrong.  The diagnosis provided by that examiner of no 
clinical evidence of hepatitis with only mild dysfunction 
(not damage) of the liver, as well as the recorded statements 
of medical history provided by the claimant, were sufficient 
to support the RO determination as they clearly failed to 
show mild gastrointestinal symptoms, an essential part of the 
criteria for a compensable rating.  Moreover, they did not 
undebatably support the conclusion that liver damage was 
present.  It must be noted that a valid claim of CUE requires 
more than a disagreement as to how the facts were weighed or 
evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
This case is similar to the facts in Crippen in that the 
veteran in this case does not assert a total failure to 
consider highly probative evidence, but argues with the 
findings reached from those facts considered.

In this case, it is clear that a the August 1973 rating 
decision was based on the August 1973 VA examination and the 
service medical records.  The veteran in this case is arguing 
with the interpretation made by the RO of these facts.  This 
is not a basis under Caffrey, Crippen, Fugo, and Damrel, to 
find CUE within this rating determination.  Thus, the 
veteran's claim must be denied.  

In order to hold that the August 1973 rating decision was 
clearly and unmistakably erroneous, it would have to be 
concluded that the evidence of record at the time the 
decision was rendered was such that the only possible 
conclusion based on the evidence was that the veteran had a 
compensable disability associated with this service connected 
condition.  See 38 C.F.R. § 3.105(a) (1998).  In this case, 
it cannot be stated that the VA examination of 1973 upon 
which the RO relied undebatably showed a compensable 
condition.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  As the Court stated in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  Accordingly, the 
veteran's claim must fail.



ORDER

The August 1973 rating decision, which denied a compensable 
evaluation for the veteran's service-connected residuals of 
hepatitis, did not contain clear and unmistakable error.  The 
benefit sought on appeal remains denied.


REMAND

As noted by the Board in December 1998, it is contended that 
the veteran is entitled to a 60 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7345 (1998).  Under this 
diagnostic code, hepatitis which has caused moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression warrants a 60 
percent evaluation.  A 30 percent evaluation requires minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of a lesser degree and 
frequency, but necessitating dietary restriction or other 
therapeutic measures.  Id. 

In February 1998, the RO correctly determined that the VA 
evaluation of the veteran's condition performed that month 
was inadequate for rating purposes.  The addendum prepared at 
the request of the RO by the VA examiner who evaluated the 
veteran in February 1998 did not answer the critical question 
in this case. 

The Board has reviewed both the new VA examination of April 
1999 as well as the February 1999 statement of James 
Phillips, M.D., the CT scan of the abdomen performed in 
February 1999, and all test and studies performed on the 
veteran since his discharge from active service.  Even with 
review of both private and VA medical records, the Board must 
again find that the actual damage to the veteran's liver, if 
any, is unclear.  The veteran has cited to medical reports 
and his subjective symptoms.  However, the Board has reviewed 
these reports and has found these reports are not clear on 
their face as to either the presence of or the severity of 
any liver damage.

The gastroenterologist was asked to express an opinion as to 
whether liver damage is present, the extent of the liver 
damage, if present, and whether all or what part of any liver 
damage present is due to the service-connected disorder.  The 
VA examination of April 1999 has failed totally to answer the 
questions raised by the Board in December 1998, a direct 
violation of the Court decision in Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO added material to the supplemental 
statement of the case in May 1999 addressing the significance 
of the reported liver function test results.   The Board must 
conclude, however, that while the RO may supplement the 
record with material concerning normal ranges of such 
testing, the RO can not interpret what the series of test 
results ultimately disclose as to the schedular criteria as 
to what is, or is not, marked, moderate or minimal liver 
damage.  Such interpretation requires medical expertise.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, the 
VA psychiatric examination of April 1999 has clearly 
indicated depression secondary to the worry the veteran has 
about his liver's condition and Hepatitis C.  This finding 
makes an accurate evaluation of the veteran's liver damage, 
if any, all the more important.  Based on a review of this 
record, the Board is left with the very real question of 
whether the veteran suffers from any actual disability 
associated with his service-connected disorder.

It is extremely important to both the veteran and the VA to 
determine whether the veteran suffers from any actual liver 
damage.  Dr. Phillips has stated that the veteran has 
"marked" liver damage.  He indicates his opinion is based 
upon physical examination and liver function test results, 
however, these reports are not of record and thus the 
foundation for this opinion is not clear.  The record does 
contain laboratory results apparently prepared for Dr. 
Phillips dated after the date of Dr. Phillips report, 
however, these findings are not identified as having been 
available at the time of the report by Dr. Phillips.  Also 
added to the record was a CT scan of the abdomen, likewise 
dated after the report from Dr. Phillips, that was 
interpreted to show a normal appearing liver based upon axial 
images through the upper abdomen.  There is no comment in the 
record as to the significance of this report, if any, as to 
the evaluation of the service connected disability. 

In sum, the current record is still not clear as to the 
presence and severity of liver damage.  It is not clear from 
the current record whether the claimant's subjective 
complaints stem from actual liver dysfunction, or from his 
concerns regarding liver dysfunction current or future.  In 
view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who have treated him for any psychiatric 
disability or hepatitis, and specify the 
approximate dates of treatment, if 
possible.  Then, after any necessary 
authorization is obtained from the 
veteran, the RO should obtain copies of 
all treatment records for the veteran 
from the health care providers 
identified, to the extent that such 
records are not already in the claims 
file. 

3.  Following the above, the veteran 
should be accorded an examination by a 
gastroenterologist for the purpose of 
ascertaining the nature and severity of 
the service-connected hepatitis disorder.  
The claims file and a copy of the REMAND 
must be made available for the examiner's 
review in conjunction with this 
examination and all special laboratory 
tests and/or other diagnostic procedures 
deemed to be necessary by the 
gastroenterologist should be 
accomplished.  Following review of the 
record and examination of the claimant, 
the physician should provide responses to 
the following questions:

The gastroenterologist should express an 
opinion as to whether liver damage is 
present, the extent of the liver damage, 
if present, and whether all or what part 
of any liver damage present is due to the 
service-connected disorder.  If damage to 
the liver is found, a specific opinion 
regarding whether the liver is markedly, 
moderately or mildly damaged due to 
hepatitis should be provided.  The 
physician should correlate this opinion 
to laboratory or other test results or 
clinical findings.  For example, if some 
indicators of liver function are 
abnormal, but other indicators of liver 
function are not outside the normal 
range, the significance of such divergent 
findings, if present, should be explained 
in terms of what they show as to the 
presence and severity of liver damage due 
to the service-connected disability.  The 
examiner should also comment upon whether 
or not the results of the CT scan of 
February 1999 are signficant in assessing 
liver damage and its severity.  Detailed 
findings should also be noted as to the 
manifestations of the hepatitis disorder 
and the effects the disorder has on the 
veteran's ability to function.  The 
examiner should also correlate, if 
feasible, the relationship between the 
veteran's subjective complaints and the 
objective findings as to the presence of, 
and severity of, liver damage.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  Thereafter, the case should be 
reviewed by the RO.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The veteran is advised that any additional claims will not be 
before the Board unless the determination of the RO is 
unfavorable, and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


